Title: To James Madison from Louis-André Pichon, 28 September 1801
From: Pichon, Louis-André
To: Madison, James


Georgetown le 6. vendemiaire an 10. (28. 7bre. 1801.)
C’est avec bien du plaisir que le Cen. Pichon donne à Mr. Madison communication de l’extrait ci inclus d’une lettre qu’il vient de recevoir du Gouverneur Lacrosse. Il prouvera l’esprit qui anime cet officier, ainsi que celui dans lequel Ses instructions Sont concues. Le Gal. Lacrosse dans la même dépêche, en répondant aux instances que le Cen. Pichon, à la connaissance même de Mr. Madison, lui a faites pour indemniser immédiatement les cinq ou six affaires de prises qui rentrent dans le traité, lui marque avec beaucoup de confiance les motifs qui l’ont porté à renvoyer les réclamations au Gouvernement. Le 1er. est l’épuisement de Ses moyens. Le 2e. l’obligation où il S’est, réellement et consciencieusement, crû de renvoyer la question au Conseil des prises qui d’après la loi de Son établissement prononce en dernier ressort; les prises dont il Sagit étant postérieures à Son établissement. Le 3e. motif est le desir qu’il a de recevoir du Gouvernement des réponses à quelques questions qu’il lui a proposées Sur cette espece d’affaires Sur lesquelles il n’a pas reçu encore d’instructions assez détaillées pour agir. Le Général assure d’ailleurs le Cen. Pichon de deux choses. 1e. que du moment où la décision du conseil Sera connue il poursuivra les capteurs avec toute la Sévérité possible. 2e. qu’il fera lui même, lorsque le Ministre lui aura répondu, tous Ses efforts pour indemniser les parties Souffrantes.
Le Général Lacrosse prévient aussi le Cen. Pichon de la nécéssité où il va Se trouver de mettre un droit à la Sortie et à l’entrée des marchandises dans la colonie. Quand la mesure aura été prise le Cen. Pichon en Sera instruit et il en donnera communication à Mr. Madison qu’il prie de vouloir bien agréer Ses Respects.
 
Condensed Translation
Encloses an extract of a letter from Governor Lacrosse that shows this officer’s disposition as well as that in which his instructions are conceived. In the same dispatch Lacrosse responds to Pichon’s inquiries about five or six prize cases and reveals his motives for referring the cases to the government, which are: (1) depleted funds; (2) his belief in his obligation to turn the matter over to the Council of Prizes; and (3) his desire to have more detailed instructions from the government on cases of this sort. Lacrosse assures Pichon that as soon as he has instructions, he will pursue the captors with severity, and when he has the minister’s reply, he will personally do all he can to indemnify the suffering parties. Lacrosse foresees the need for imposing a duty on imports and exports and, when this occurs, will inform Pichon who will then advise JM.
 

   RC and enclosure (DNA: RG 59, NFL, France, vol. 1). RC in a clerk’s hand. Enclosure 2 pp.; in French (see n. 1). For an English translation of RC and enclosure, see ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:436.


   Pichon enclosed an extract of a 1 Sept. 1801 letter from Admiral Jean-Baptiste-Raimond Lacrosse, governor-general of Guadeloupe, to Pichon, protesting the carrying away of black farmhands there on American ships and asking Pichon to confer with JM on the punishment for an American captain convicted of the offense. For previous correspondence with Lacrosse on the subject of prizes, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:399 n. 1.

